EXHIBIT 10.12

 

SOLAR TURBINES INCORPORATED
MANAGERIAL RETIREMENT
OBJECTIVE PLAN

 

(As Amended Through January 1, 2011)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I. DEFINITIONS

 

 

 

ARTICLE II. ELIGIBILITY; ADOPTION BY AFFILIATES

 

 

 

ARTICLE III. DETERMINATION OF BENEFIT

 

 

 

ARTICLE IV. VESTING

 

 

 

ARTICLE V. PAYMENT OF BENEFIT

 

 

 

ARTICLE VI. ADMINISTRATION OF THE PLAN

 

 

 

ARTICLE VII. AMENDMENT

 

 

 

ARTICLE VIII. GENERAL PROVISIONS

 

 

i

--------------------------------------------------------------------------------


 

SOLAR TURBINES INCORPORATED
MANAGERIAL RETIREMENT OBJECTIVE PLAN

 

PREAMBLE

 

Effective May 14, 1981, Solar Turbines Incorporated (the “Company”) established
the Solar Turbines Incorporated Managerial (and Professional) Retirement
Objective Plan for the benefit of a select group of management or highly
compensated employees of the Company.  As a continuation of the plan, the
Company formally adopted the Solar Turbines Incorporated Managerial Retirement
Objective Plan (the “Plan”) to comply with the requirements of Section 409A of
the Code and other applicable law.

 

ARTICLE I.
DEFINITIONS

 

1.1          General.  When a word or phrase appears in the Plan with the
initial letter capitalized, and the word or phrase does not begin a sentence,
the word or phrase shall generally be a term defined in this Article I.  The
following words and phrases used in the Plan with the initial letter capitalized
shall have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:

 

(a)           “Adopting Affiliate” means any Affiliate that has been authorized
by the Company to adopt the Plan and which has adopted the Plan in accordance
with Section 2.5.  All Affiliates that adopted the Plan on or before the
Effective Date and that had not terminated such adoption shall continue to be
Adopting Affiliates of the Plan.

 

(b)           “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.

 

(c)           “Beneficiary” means, with respect to a Participant, the person or
persons entitled to receive distributions of the Participant’s death benefits
under SRP.

 

(d)           “Benefit Determination Date” means the following:

 

(1)           On or After Effective Date But Prior to January 1, 2009.  On or
after the Effective Date but prior to January 1, 2009, a Participant’s Benefit
Determination Date shall be the date as of which the Participant has elected to
commence benefits under SRP.

 

(2)           On or After January 1, 2009.  On or after January 1, 2009, a
Participant’s Benefit Determination Date shall be the date determined under
(i) or (ii) below:

 

(i)            With respect to (x) a Participant’s PEP Benefit (as defined in
Section 3.2(b)) or (z) a Participant’s Traditional Benefit (as defined in
Section 3.2(a)) where the Participant satisfies the requirements under Section
5.2(d)(1)(i) or (ii) as of the Participant’s Separation from Service, the
Participant’s Benefit Determination Date shall be the first day of the month
following the Participant’s Separation from Service.

 

1

--------------------------------------------------------------------------------


 

(ii)           With respect to a Participant’s Traditional Benefit (as defined
in Section 3.2(a)) where the Participant does not satisfy the requirements under
Section 5.2(d)(1)(i) or (ii) as of the Participant’s Separation from Service,
the Participant’s Benefit Determination Date shall be the first day of the month
following the date that the Participant first satisfies the requirements under
Section 5.2(d)(1)(i) or (ii).

 

(e)           “Benefit Payment Date” means the date as of which the
Participant’s benefit amounts under the Plan shall be payable, as determined in
accordance with Section 5.2(d).

 

(f)            “Board” means the Board of Directors of the Company, or any
authorized committee of the Board.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 

(h)           “Company” means Solar Turbines Incorporated, and, to the extent
provided in Section 8.8 below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.

 

(i)            “Disability” or “Disabled” means that a Participant is determined
to be totally disabled by the United States Social Security Administration.

 

(j)            “Effective Date” means January 1, 2005.

 

(k)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any regulations promulgated thereunder.

 

(l)            “MIP Award” means a cash award paid pursuant to the Solar
Turbines Incorporated Management Incentive Plan, as it may be amended from time
to time.

 

(m)          “Participant” means an employee of the Company or any Adopting
Affiliate who satisfies the eligibility requirements for participation in the
Plan.

 

(n)           “Plan” means the Solar Turbines Incorporated Managerial Retirement
Objective Plan, as set forth herein and as it may be amended from time to time.

 

(o)           “Plan Administrator” means the Company.

 

(p)           “Plan Year” means the calendar year.

 

(q)           “Separation from Service” means separation from service as
determined in accordance with any regulations, rulings or other guidance issued
by the Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the
Code, as it may be amended or replaced from time to time.

 

2

--------------------------------------------------------------------------------


 

(r)           “Specified Employee” means a “key employee” as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) and determined in
accordance with Section 409A(a)(2)(B)(i) of the Code.

 

(s)           “SRP” means the Solar Turbines Incorporated Retirement Plan, as it
may be amended from time to time.

 

(t)            “Unforeseeable Emergency” means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a “dependent” (as defined in Section 152(a) of the
Code) of the Participant, loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home.  Any
determination as to whether a Participant has incurred an Unforeseeable
Emergency shall be made in the sole discretion of the Plan Administrator in
accordance with rules prescribed pursuant to Section 409A of the Code.

 

(u)           “Caterpillar STIP Award”  means a cash award paid pursuant to the
Caterpillar Inc. Short-Term Incentive Plan for Management, Salaried, and
Non-Bargained Hourly Employees or the Caterpillar Inc. Executive Short-Term
Incentive Plan or any successor to such plans.

 

1.2          Construction.  The masculine gender, when appearing in the Plan,
shall include the feminine gender (and vice versa), and the singular shall
include the plural, unless the Plan clearly states to the contrary.  Headings
and subheadings are for the purpose of reference only and are not to be
considered in the construction of the Plan.  If any provision of the Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions shall continue in full force and effect.  All of the provisions of
the Plan shall be construed and enforced according to the laws of the State of
Illinois without regard to conflict of law principles and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code, or other Federal law.

 

ARTICLE II.
ELIGIBILITY; ADOPTION BY AFFILIATES

 

2.1          Eligible Employees.  The purpose of the Plan is to provide
supplemental retirement benefits to a select group of management or highly
compensated employees.  This group of employees is sometimes referred to as a
“top hat group.”  The Plan constitutes an unfunded supplemental retirement plan
and is fully exempt from Parts 2, 3, and 4 of Title I of ERISA.  The Plan shall
be governed and construed in accordance with Title I of ERISA.

 

2.2          Existing Participants.  Each individual who was a Participant in
the Plan as of the date of execution of this plan document shall continue as
such, subject to the provisions hereof.

 

2.3          New Participants.  An employee shall participate in the Plan if he
(a) is in salary grade fifty-three (53) or higher pursuant to the Company’s
standard salary grades; (b) is a participant in SRP; (c) has received a MIP
Award; and (d) has been notified by the Plan Administrator of the employee’s
eligibility to participate in the Plan.

 

3

--------------------------------------------------------------------------------


 

2.4          Discontinuance of Participation.  As a general rule, once an
individual is a Participant, he will continue as such for all future Plan Years
until his retirement or other termination of employment; provided that no
payments will be made by the Plan to any Participant who terminates his or her
employment with the Company prior to satisfying the requirements under Section
5.2(d)(1)(i) or (ii). In addition, prior to retirement or other termination of
employment, the Plan Administrator shall discontinue an individual’s
participation in the Plan if the Plan Administrator concludes, in the exercise
of its discretion, that the individual is no longer properly included in the top
hat group.  If an individual’s participation is discontinued, the individual
will no longer be eligible to accrue a benefit under the Plan.  The individual
will not be entitled to receive a distribution, however, until the occurrence of
another event (e.g., death or Separation from Service) that entitles the
individual to receive a distribution.

 

2.5          Adoption by Affiliates.  An employee of an Affiliate may not become
a Participant in the Plan unless the Affiliate has previously adopted the Plan. 
An Affiliate of the Company may adopt the Plan only with the approval of the
Company.  By adopting the Plan, the Affiliate shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by the Plan, agreed to
comply with all of the other terms and provisions of the Plan, delegated to the
Plan Administrator the power and responsibility to administer the Plan with
respect to the Affiliate’s employees, and delegated to the Company the full
power to amend or terminate the Plan with respect to the Affiliate’s employees. 
Notwithstanding the foregoing, an Affiliate that has previously adopted the Plan
may terminate its participation in the Plan in accordance with such rules and
procedures that are promulgated by the Company.

 

ARTICLE III.
DETERMINATION OF BENEFIT

 

3.1          General.  Benefit amounts payable under the Plan shall be
determined pursuant to Section 3.2 and, if applicable, adjusted pursuant to
Section 3.4.  Such determinations shall be made by reference to (a) the benefit
amounts that would be payable to the Participant under SRP if MIP Awards were
taken into account in determining the Participant’s benefits thereunder and
without regard to the applicable limitations under Sections 401(a)(17) and 415
of the Code and (b) the monthly benefit amounts actually payable to the
Participant under the terms of SRP.  Notwithstanding the foregoing, Participants
shall not receive any additional benefit accruals pursuant to Article III for
any period on or after January 1, 2020.

 

3.2          Amount of Benefit Payable to Participant.  The monthly benefit
payable to the Participant by the Plan shall be equal to the sum of the
Participant’s “Traditional Benefit” and “PEP Benefit” amounts (both as defined
below), if any, determined under subsections (a) and (b) below as of the
Participant’s Benefit Determination Date:

 

(a)           “Traditional Benefit”.  Any benefit payable to the Participant by
the Plan under the “traditional benefit” provisions under Part C of SRP, as it
may be amended from time to time, shall be determined as follows:

 

(1)           Step One.  The Plan Administrator shall determine the benefit that
would be payable to the Participant pursuant to SRP if MIP Awards were taken
into account for the plan years used in determining the Participant’s final
average salary in accordance with the

 

4

--------------------------------------------------------------------------------


 

terms of Part C of SRP and without regard to the applicable limitations under
Sections 401(a)(17) and 415 of the Code.

 

(2)           Step Two.  The Plan Administrator shall determine the benefit that
would be payable to the Participant pursuant to SRP by determining the
Participant’s final average salary in accordance with the terms of Part C of SRP
and subject to the applicable limitations under Sections 401(a)(17) and 415 of
the Code.

 

(3)           Step Three.  The amount determined pursuant to paragraph (2) above
shall be subtracted from the amount determined pursuant to paragraph (1) above
to determine the benefit payable to the Participant pursuant to this Section
3.2(a) of the Plan (herein referred to as a Participant’s “Traditional
Benefit”).

 

(b)           “PEP Benefit”.  Any benefit payable by the Plan to the Participant
under the “pension equity formula” provisions under Part E of SRP, as it may be
amended from time to time, shall be determined as follows:

 

(1)           Step One.  The Plan Administrator shall determine the single sum
amount that would be payable to the Participant pursuant to SRP if MIP Awards
were taken into account for the plan years used in determining the Participant’s
final average salary in accordance with the terms of Part E of SRP and without
regard to the applicable limitations under Sections 401(a)(17) and 415 of the
Code.

 

(2)           Step Two.  The Plan Administrator shall determine the single sum
amount that is payable to the Participant pursuant to SRP by determining the
Participant’s final average salary in accordance with the terms of Part E of SRP
and subject to the applicable limitations under Sections 401(a)(17) and 415 of
the Code.

 

(3)           Step Three.  The amount determined pursuant to paragraph (2) above
shall be subtracted from the amount determined pursuant to paragraph (1) above
to determine the single sum amount payable to the Participant pursuant to this
Section 3.2(b) of the Plan (herein referred to as a Participant’s “PEP
Benefit”).

 

(c)           Timing of MIP Awards.  For purposes of Section 3.2(a)(1) and
Section 3.2(b)(1) above, not more than three MIP Awards paid during any
thirty-six consecutive month period shall be considered for such period when
determining the benefit that would be payable to the Participant pursuant to SRP
if MIP Awards were taken into account. The Plan Administrator shall adopt
uniform and nondiscriminatory procedures for determining which MIP Award(s) will
be disregarded if more than three MIP Awards are paid in a thirty-six
consecutive month period.

 

(d)           Caterpillar Transfers.  Notwithstanding anything herein to the
contrary, with respect to a Participant who at any time during his participation
in the Plan is transferred to Caterpillar Inc. or one of its affiliates in an
equivalent salary grade or higher, as determined by the Plan Administrator in it
sole discretion, any Caterpillar STIP Award paid to such Participant shall be
treated as a MIP Award for determining the monthly benefit payable pursuant to
Section 3.2 and for any other applicable provision of the Plan.

 

5

--------------------------------------------------------------------------------


 

3.3          Survivor Benefits.  In the event a Participant dies after becoming
vested under the Plan pursuant to Section 4.1 but prior to commencing his
benefits under the Plan pursuant to Article V, a survivor benefit shall be
payable as follows:

 

(a)           Traditional Benefit.  With respect to a Participant’s Traditional
Benefit, if any, determined under Section 3.2(a) (and, if applicable, adjusted
under Section 3.4), the Participant’s surviving spouse, if any, shall be
entitled to a monthly survivor benefit payable during the spouse’s lifetime and
terminating with the payment for the month in which such spouse’s death occurs. 
The monthly benefit payable to the surviving spouse shall be the portion of the
amount determined under Section 3.2(a) (and, if applicable, adjusted under
Section 3.4) as of the Participant’s Benefit Determination Date that the
surviving spouse would have been entitled to receive under this Plan if the
Participant had separated from service on the date of his death, commenced
benefits in accordance with Article V in the form of a 60% (55% in the case of a
Participant in benefit class code B as of the date the Participant first
commenced participation under this Plan) joint and survivor annuity (as
determined in accordance with the applicable assumptions in effect under SRP as
of the date the Participant first commenced participation under this Plan), and
then died immediately thereafter.  A surviving spouse who was not married to the
deceased Participant for at least one year at the date of death shall not be
eligible for the monthly survivor benefit pursuant to this Section 3.3.

 

(b)           PEP Benefit.  With respect to a Participant’s PEP Benefit, if any,
determined under Section 3.2(b), such benefit shall be paid to the Participant’s
Beneficiary in a single sum amount as soon as administratively feasible after
the Benefit Determination Date.

 

3.4          Early Retirement Reductions.  Any benefits determined pursuant to
this Article III shall be subject to the same reductions for early retirement as
applicable under SRP.

 

3.5          Future Adjustments.  Any benefit amounts payable under this Plan
may be adjusted to take into account future amendments to SRP and increases in
retirement income that are granted under SRP due to cost-of-living increases. 
Any benefit amounts payable under this Plan shall be adjusted to take into
account future factors and adjustments made by the Secretary of the Treasury (in
regulations or otherwise) to the limitations under Sections 401(a)(17) and 415
of the Code.

 

ARTICLE IV.
VESTING

 

4.1          Vesting.  Subject to Section 8.1, each Participant shall be vested
in his or her benefit, if any, that becomes payable under Article V of the Plan
to the same extent that the Participant is vested in his or her benefit accrued
under SRP.

 

ARTICLE V.
PAYMENT OF BENEFIT

 

5.1          Payments on or After Effective Date But Prior to January 1, 2009. 
In accordance with the transitional guidance issued by the Internal Revenue
Service and the Department of Treasury in Section 3 of IRS Notice 2007-86, any
payment of benefits to a Participant or his Beneficiary commencing on or after
the Effective Date but prior to January 1,

 

6

--------------------------------------------------------------------------------


 

2009 shall be made pursuant to the Participant’s applicable payment election or
the applicable pre-retirement survivor provisions under SRP.

 

5.2          Payments on or After January 1, 2009.  Any payment of benefits to a
Participant commencing on or after January 1, 2009 shall be determined in
accordance with this Section 5.2.

 

(a)           Limitation on Right to Receive Distribution.  A Participant shall
not be entitled to receive a distribution prior to the first to occur of the
following events:

 

(1)           The Participant’s Separation from Service, or in the case of a
Participant who is a Specified Employee, the date which is six months after the
Participant’s Separation from Service;

 

(2)           The date the Participant becomes Disabled;

 

(3)           The Participant’s death;

 

(4)           A specified time (or pursuant to a fixed schedule) specified at
the date of deferral of compensation;

 

(5)           An Unforeseeable Emergency; or

 

(6)           To the extent provided by the Secretary of the Treasury, a change
in the ownership or effective control of the Company or an Adopting Affiliate or
in the ownership of a substantial portion of the assets of the Company or an
Adopting Affiliate.

 

This Section 5.2(a) restates the restrictions on distributions set forth in
Section 409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly.  This Section 5.2(a) does not describe the
instances in which distributions will be made.  Rather, distributions will be
made only if and when permitted both by this Section 5.2(a) and another
provision of the Plan.

 

(b)           General Right to Receive Distribution.  Following a Participant’s
termination of employment or death, the Participant’s benefit amounts will be
paid to the Participant in the manner and at the time provided in Sections
5.2(c) and 5.2(d), as applicable.  A transfer of a Participant from the Company
or any Affiliate to any other Affiliate or the Company shall not be deemed to be
a termination of employment for purposes of this Section 5.2(b).

 

(c)           Form of Payment.

 

(1)           Traditional Benefit.  Any monthly benefit payable to a Participant
under Section 3.2(a) (and, if applicable, adjusted under Section 3.4) shall be
paid in the form of annuity payments as follows:

 

(i)            Unmarried Participants.  The benefits of an unmarried Participant
shall be paid in the form of a single life annuity for the Participant’s life. 
No payments shall be made after the Participant dies.  Notwithstanding the
foregoing, in accordance with uniform rules and procedures as may be adopted by
the Plan Administrator from time to time, an unmarried

 

7

--------------------------------------------------------------------------------


 

Participant may elect, in lieu of a single life annuity, to have his or her
benefits paid in any actuarially equivalent form of annuity permitted under SRP.

 

(ii)           Married Participants.  Subject to Section 3.3, the benefits of a
married Participant shall be paid in the form of a joint and survivor annuity in
a monthly benefit for the Participant’s life and then, if the Participant’s
spouse is still alive, a benefit equal to 60% (55% in the case of a Participant
in benefit class code B as of the date the Participant first commenced
participation under this Plan) of the Participant’s monthly benefit is paid to
the spouse for the remainder of his or her life (as determined in accordance
with the applicable assumptions in effect under SRP as of the date the
Participant first commenced participation under this Plan).  If the
Participant’s spouse is not alive when the Participant dies, no further payments
shall be made.  Notwithstanding the foregoing, in accordance with uniform
rules and procedures as may be adopted by the Plan Administrator from time to
time, a married Participant may, with the written consent of the Participant’s
spouse, elect to waive the joint and survivor annuity of this subparagraph
(ii) and instead elect a single life annuity or any actuarially equivalent form
of annuity permitted under SRP.

 

In addition, if the Participant’s Benefit Payment Date, as described in clauses
(i) or (ii) of Section 5.2(d)(1), is delayed pursuant to the last sentence of
Section 5.2(d)(1), then any monthly benefit amounts that would have been paid if
not for such last sentence will be credited with interest at five percent (5%)
per annum through the Participant’s Benefit Payment Date.  Such delayed monthly
benefit amounts and interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.

 

(2)           PEP Benefit.  Any benefit payable to a Participant determined
under Section 3.2(b) shall be paid in a single sum amount.  In addition, if the
Participant’s Benefit Payment Date, as described in Section 5.2(d)(2), is
delayed pursuant to the first sentence of Section 5.2(d)(2), then any single sum
amount that would have been paid if not for such first sentence will be credited
with interest at five percent (5%) per annum through the Participant’s Benefit
Payment Date.  Such interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.

 

(d)           Timing of Payment.

 

(1)           Traditional Benefit.  Except as provided below, any benefit
determined under Section 3.2(a) (and, if applicable, adjusted under Section 3.4)
that becomes payable to the Participant following Separation from Service shall
commence on the first day of the month following the earliest of the following:

 

(i)            the Participant’s attainment of age 65 or, if later, the
Participant’s fifth anniversary of the date he or she commenced participation
under SRP; or

 

(ii)           the Participant’s attainment of age 55 after completing at least
10 years of credited service.

 

For purposes of (ii) above, the Plan Administrator shall determine the
Participant’s “years of credited service” by reference to the applicable terms
under SRP in existence as of the date the Participant first commenced
participation under this Plan.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 5.2(d)(1), in no event
shall any benefit payable to a Participant under Section 3.2(a) (and, if
applicable, adjusted under Section 3.4) commence earlier than the first day of
the month coincident with or next following a date that is at least six months
after the Participant’s Separation from Service, except in the event of the
Participant’s death, in which case any benefit payable to the Participant’s
Beneficiary shall commence as of the applicable date specified in
Section 3.3(a).

 

For avoidance of doubt, and notwithstanding any provision of the Plan to the
contrary, no payments will be made by the Plan to any Participant who terminates
his or her employment with the Company prior to satisfying the requirements
under subparagraphs (i) or (ii) above.

 

(2)           PEP Benefit.  Subject to the last paragraph of Section 5.2(d)(1),
any benefit determined under Section 3.2(b) that becomes payable to the
Participant following Separation from Service shall be paid on the first day of
the month that is at least six months after the Participant’s Separation from
Service.  Notwithstanding the foregoing, in the event of the Participant’s
death, any benefit payable to the Participant’s Beneficiary will be paid as soon
as administratively feasible after the date of the Participant’s death.

 

5.3          Withholding.  All distributions will be subject to all applicable
tax and withholding requirements.

 

5.4          Ban on Acceleration of Benefits.  Neither the time nor the schedule
of any payment under the Plan may be accelerated except as permitted in
regulations or other guidance issued by the Internal Revenue Service or the
Department of the Treasury and as incorporated herein.

 

ARTICLE VI.
ADMINISTRATION OF THE PLAN

 

6.1          General Powers and Duties.  The following list of powers and duties
is not intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.

 

(a)           General.  The Plan Administrator shall perform the duties and
exercise the powers and discretion given to it in the Plan document and by
applicable law and its decisions and actions shall be final and conclusive as to
all persons affected thereby.  The Company and the Adopting Affiliates shall
furnish the Plan Administrator with all data and information that the it may
reasonably require in order to perform its functions.  The Plan Administrator
may rely without question upon any such data or information.

 

(b)           Disputes.  Any and all disputes that may arise involving
Participants or beneficiaries shall be referred to the Plan Administrator and
its decision shall be final.  Furthermore, if any question arises as to the
meaning, interpretation or application of any provisions of the Plan, the
decision of the Plan Administrator shall be final.

 

9

--------------------------------------------------------------------------------


 

(c)           Agents.  The Plan Administrator may engage agents, including
recordkeepers, to assist it and it may engage legal counsel who may be counsel
for the Company.  The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.

 

(d)           Insurance.  The Company may purchase liability insurance to cover
its activities as the Plan Administrator.

 

(e)           Allocations.  The Plan Administrator is given specific authority
to allocate responsibilities to others and to revoke such allocations.  When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.

 

(f)            Records.  The Plan Administrator shall supervise the
establishment and maintenance of records by its agents, the Company and each
Adopting Affiliate containing all relevant data pertaining to any person
affected hereby and his or her rights under the Plan.

 

(g)           Interpretations.  The Plan Administrator, in its sole discretion,
shall interpret and construe the provisions of the Plan (and any underlying
documents or policies).

 

(h)           Electronic Administration.  The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan.  If the Plan
Administrator chooses to use these alternative means, any elections, directions
or forms submitted in accordance with the rules and procedures promulgated by
the Plan Administrator will be deemed to satisfy any provision of the Plan
calling for the submission of a written election, direction or form.

 

(i)            Delegation.  The Plan Administrator may delegate its authority
hereunder, in whole or in part, in its sole and absolute discretion.

 

6.2          Claims Procedures.  Benefit claims under the Plan shall be resolved
in accordance with Code Section 409A and uniform and nondiscriminatory
procedures adopted by the Plan Administrator in accordance with Section 503 of
ERISA.

 

ARTICLE VII.
AMENDMENT

 

7.1          Amendment.  The Company shall have the right at any time to amend,
in whole or in part, any or all of the provisions of this Plan by action of the
Board of Directors of the Company.

 

7.2          Effect of Amendment.  Any amendment of the Plan shall not directly
or indirectly reduce the benefits previously accrued by the Participant.

 

7.3          Termination.  The Company expressly reserves the right to terminate
the Plan.  In the event of termination, the Company shall specify whether
termination will change the time at which distributions are made; provided that
any acceleration of a distribution is consistent with

 

10

--------------------------------------------------------------------------------


 

Section 409A of the Code.  In the absence of such specification, the timing of
distributions shall be unaffected by termination.

 

ARTICLE VIII.
GENERAL PROVISIONS

 

8.1          Participant’s Rights Unsecured.  The Plan at all times shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder.  The right of a Participant or his or her Beneficiary to receive
benefits hereunder shall be an unsecured claim against the general assets of the
Company, and neither the Participant nor his Beneficiary shall have any rights
in or against any specific assets of the Company.  All amounts accrued by
Participants hereunder shall constitute general assets of the Company and may be
disposed of by the Company at such time and for such purposes as it may deem
appropriate.  Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.

 

8.2          No Guaranty of Benefits.  Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.

 

8.3          No Enlargement of Employee Rights.  No Participant shall have any
right to receive a distribution from the Plan except in accordance with the
terms of the Plan.  Participation in the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or an
Adopting Affiliate.

 

8.4          Section 409A Compliance.  The Company intends that the Plan meet
the requirements of Section 409A of the Code and the guidance issued
thereunder.  The Plan shall be administered, construed and interpreted in a
manner consistent with that intention.

 

8.5          Spendthrift Provision.  No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor shall any such interest or right to
receive a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims in bankruptcy proceedings.  This
Section shall not preclude arrangements for the withholding of taxes from
deferrals, credits, or benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).

 

8.6          Domestic Relations Orders.  Notwithstanding any provision of the
Plan to the contrary, and to the extent permitted by law, the amounts payable
pursuant to the Plan may be assigned or alienated pursuant to a “Domestic
Relations Order” (as such term is defined in Section 414(p)(1)(B) of the Code),
subject to such uniform rules and procedures as may be adopted by the Plan
Administrator from time to time.

 

11

--------------------------------------------------------------------------------


 

8.7          Incapacity of Recipient.  If the Plan Administrator is served with
a court order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person.  The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution.  Any payment to an appointed guardian or other legal
representative under this Section shall be a payment for the account of the
incapacitated person and a complete discharge of any liability of the Company
and the Plan therefor.

 

8.8          Successors.  The Plan shall be binding upon the successors and
assigns of the Company and upon the heirs, beneficiaries and personal
representatives of the individuals who become Participants hereunder.

 

8.9          Limitations on Liability.  Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Company, nor any
individual acting as the Plan Administrator’s, or the Company’s employee, agent,
or representative shall be liable to any Participant, former Participant,
Beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.

 

8.10        Overpayments.  If it is determined that the benefits under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such benefits (or his legal
representative) and he shall repay the amount of overpayment to the Company.  If
he fails to repay such amount of overpayment promptly, the Company shall arrange
to recover for the Plan the amount of the overpayment by making an appropriate
deduction or deductions from any future benefit payment or payments payable to
that person (or his survivor or beneficiary) under the Plan or from any other
benefit plan of the Company.

 

8.11        Plan Freeze.  As a result of the freeze of SRP, benefit accruals
will be frozen under the Plan.  This Section 8.11 provides clarification
regarding the freeze of the Plan.  Effective January 1, 2020, benefit accruals
under the Plan shall cease for all Participants.  No Participants shall accrue
any benefits under the Plan for any period of employment on or after January 1,
2020. For avoidance of doubt, a Participant shall continue to receive credited
service for any period of employment on or after such date for purposes of
determining his or her vesting under Section 4.1 and his or her eligibility to
commence benefits under Section 5.2(d).

 

12

--------------------------------------------------------------------------------

 